DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on September 5, 2022.

Election/Restrictions
Claims 4 and 12, remains withdrawn from further consideration as not being reading on the elected species, as issued in the previous action (claim 4 was not elected by the applicant (response filed on June 28, 2022), and claim 12 was withdrawn as explained in the action mailed on September 10, 2021). All of the confusion is created as the dependency of the various claim were changed in the response filed on December 8, 2021, and May 10, 2022).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-11, 13-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0116761)  in view of Takahashi (US 2009/255111), Glovatsky (US 6,449,839), Kim (US 2014/0078703).
Regarding claim 1, Lee, figure 1-2, 4, discloses a component carrier, comprising: a stack comprising at least one electrically insulating layer structure and at least one electrically conductive layer structure, the stack having a first external surface (structure with insulating layers 40, 60 and conductive layer, forming elements 80, 81); a component (330) in the stack and having a curved surface portion (see figure 1); and a conductive contact element (70, 71) in contact with the curved surface portion of the embedded component (see, figure 4), wherein the at least one electrically conductive layer of the stack surrounds an opening that extends to the first surface in which opening the conductive contact element extends (opening for element 70, 71, the opening would be in the insulating layer 60 and conductive layer forming element 80, 81, but cannot be seen in the figure, as it is filled with conductive material, see further explanation with respect to Takahashi, and Kim below).	
Lee does not disclose wherein the conductive contact element has a diameter in the stack larger than a diameter of the opening.
Takahashi, figure 9, discloses a structure with an insulating layer (12), conductive structure (copper foil 14), and conductive contact element (20). Takahashi further discloses an opening in the conductive structure, where the conductive contact element is formed with a diameter in the stack larger than a diameter of the opening (see figure, and abstract), in order to have a better strength to avoid crack (paragraph 0036-0038).
Glovatsky, figure 1b, discloses a structure with one insulating layer structure (20), a conductive layer structure(18), and an opening in the conductive layer structure and the insulating layer structure, and further discloses  and the conductive contact element extending in the conductive layer structure, and the insulating structure (detail in figure 1e). 
Kim, figure 13, discloses a structure with an insulating layer structure (160), conductive layer structure (161), an opening in the conductive layer structure (163, see figure 11), including conductive contact element filled in the opening (see figure 11, and 12). Kim further discloses a second insulating layer structure, and a second conductive layer structure.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Lee with the conductive contact element has a diameter in the stack larger than a diameter of the opening, as taught by Takashi, and Glovatsky, in order to enhance the structural rigidity.
Regarding the conductive layer structure surround the opening and conductive contact element extend though the opening:
Takahashi, and Kim, as explained above, discloses such structure.
Also, first to prepare a hole, and fill the conductive material, or filling the hole and forming the conductive layer concurrently, is a process limitation, showing how the structure is formed.
Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Therefore, the modified structure of Lee meets the limitations.

Regarding claim 2, the modified carrier of Lee further discloses wherein the conductive contact element (70, 17) is an electrically and/or thermally conductive contact element (see figure, paragraph 0082, Lee, and Takahashi, formed of metal). 

Regarding claim 3, the modified carrier of Lee further discloses wherein the curved surface portion is convex (see figure). 

Regarding claim 5, the modified carrier of Lee further discloses wherein the curved surface portion corresponds to an electric connection area of the component (see figure). 

Regarding claim 6, the modified carrier of Lee further discloses wherein the component is a passive component (capacitor, paragraph 0052). 

Regarding claim 7, the modified carrier of Lee further discloses wherein the passive component is an ohmic resistance or a capacitor (capacitor, paragraph 0052).

Regarding claim 9, the modified carrier of Lee further discloses a second conductive contact element in contact with the curved surface portion of the embedded component, wherein the curved portion of the component embedded in the stack provides electrical and/or thermal conduction between the conductive contact element and the second conductive contact element (see figure 4 of Lee, in view of Takahashi, and Glovatsky). 

Regarding claim 10, the modified carrier of Lee further discloses wherein a part of the conductive contact element has a convex shape (obvious as applied to claims 1 and 2 above). 

Regarding claim 11, the modified carrier of Lee further discloses wherein the part of the conductive contact element having the convex shape is not in contact with the curved surface portion (obvious as disclosed by Takashi and Glovatsky). 

 Regarding claim 13, the modified carrier of Lee further discloses wherein the part of the conductive contact element having the convex shape faces away from the embedded component (obvious in view of Takahashi, and Glovatsky). 

Regarding claim 14, the modified carrier of Lee further discloses wherein the part of the conductive contact element having the convex shape is in contact with at least one of the at least one electrically insulating layer structure (see figure, Lee, Takahashi, and Glovatsky).
  
Regarding claim 15, the modified carrier of Lee further discloses the carrier comprising at least one of the following features: the component carrier comprises at least one component (50) being surface mounted on and/or embedded in the component carrier (see figure), wherein the at least one component is in particular selected from a group consisting of a power semiconductor component, in particular a power transistor chip, an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip (capacitor, paragraph 0052); wherein at least one of the electrically conductive layer structures of the component carrier comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene (copper, paragraph 0088, 0091); wherein the electrically insulating layer structure comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide; wherein the component carrier is shaped as a plate (paragraph 0090); wherein the component carrier is configured as one of the group consisting of a printed circuit board, a substrate, and an interposer; wherein the component carrier is configured as a laminate-type component carrier (printed circuit board, 0012).

Regarding claim 21, the modified carrier of Lee further discloses a second curved surface portion of the embedded component, wherein the curved surface portion and the second curved surface portion of the embedded component are arranged at opposing ends of the embedded component (see figure 4, including figure 1), a second electrically conductive layer structure of the stack with a respective opening that extends to an opposed external surface of the stack through which respective opening a second conductive contact element extends, wherein the second conductive contact element has a diameter in the stack  that is larger than a diameter of the respective opening, wherein the second conductive contact element provides electrical and/or thermal conduction between the curved surface portion of the embedded component and the second electrically conductive layer structure (obvious as disclosed by Kim).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.
Additionally, applicant, starting on page 8 of the response filed on September 5, 2022, regarding the secondary art to Takahashi, argues that the applicant fails to see any reason or the skilled person to consider the teachings of Takahashi. As previously discussed, Takahashi is concerned with stress resistance whereas the present invention aims at improving the quality of a connection between an embedded component and a conductive contact element (see, e.g. Application, page 2, second full paragraph). The present invention achieves this by providing a conductive contact element having a larger diameter in the stack than the diameter of the opening, thereby increasing a contact area between the embedded component and the conductive element. 
This is not found to be persuasive.
This is structural claim. The modified structure of Lee discloses the structure. The reason / purpose for providing the structure would not change the structure. Therefore, Lee meets the limitations.
The withdrawal of the claims 4 and 12, is maintained. As stated in the previous action, claim 4, was originally withdrawn from further consideration by the applicant (see Applicant’s response of June 28, 2021). However, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend form or otherwise  require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukui (US 2015/0195918), figure 7, discloses a carrier with an insulating structure (11), a conductive structure (12B2), and an opening in with a conductive contact element extends, including an embedded component (13).

Hong (US 2015/0114696), figure 7, and 8, discloses a carrier with insulating layer structure (140), a conductive layer structure (150), with an opening in the conductive layer structure and insulating layer structure, and conductive contact element in the opening.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / November 29, 2022